105 U.S. 3
105 U.S. 3
26 L.Ed. 939
SWOPEv.LEFFINGWELL.
October Term, 1881

ERROR to the Supreme Court of the State of Missouri.
This was a suit brought in the Circuit Court of St. Louis County, Missouri, against Leffingwell and the other defendants, to restrain and enjoin the sale of certain real estate in the city of St. Louis, under a deed of trust executed to secure the payment of a promissory note whereof the Atlas National Bank of Boston became the purchaser. The case was ultimately determined by the Supreme Court of the State reversing the decrees of the subordinate courts, and directing that the bill be dismissed. Swope sued out this writ of error.
A motion was made to dismiss the writ for want of jurisdiction, upon the ground that there was no Federal question involved; to which was united a motion to affirm.
Mr. Philip Phillips in support of the motions.
Mr. E. B. Sherzer, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.


1
We have jurisdiction of this case. The motion to dismiss is, therefore, denied; but as the only Federal question presented on the merits was decided by the court below in accordance with our rulings in National Bank v. Matthews (98 U. S. 621) and National Bank v. Whitney (103 id. 99), the motion to affirm is


2
Granted.